      Case: 1:17-cv-04983 Document #: 93 Filed: 04/03/19 Page 1 of 26 PageID #:1287



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 MICHAEL V. MCMAKEN, on behalf of the
 Chemonics International, Inc. Employee
 Stock Ownership Plan, and on behalf of a
 class of all other persons similarly situated, Case No. 1:17-cv-04983-ARW-MDW

                         Plaintiff,

 v.

 GREATBANC TRUST COMPANY,

                         Defendant.


                                FIRST AMENDED COMPLAINT

         Plaintiff Michael V. McMaken, by his undersigned attorneys, on behalf of the Chemonics

International, Inc. Employee Stock Ownership Plan and similarly situated participants in the Plan,

and their beneficiaries, alleges upon personal knowledge, the investigation of his counsel, and

upon information and belief as to all other matters, as to which allegations he believes substantial

evidentiary support will exist after a reasonable opportunity for further investigation and

discovery, as follows:

                                        BACKGROUND

         1.     Plaintiff Michael V. McMaken (“Plaintiff”) brings this suit against GreatBanc Trust

Company (“GreatBanc”), the trustee for the Chemonics International, Inc. Employee Stock

Ownership Plan (the “Plan”) when the Plan acquired shares of Chemonics International, Inc.

(“Chemonics”) on July 7, 2011, and continuing to the present.

         2.     Plaintiff is a participant in the Plan, as defined by ERISA § 3(7), 29 U.S.C.

§ 1002(7), who vested in shares of Chemonics allocated to his account in the Plan.



                                                 1
   Case: 1:17-cv-04983 Document #: 93 Filed: 04/03/19 Page 2 of 26 PageID #:1288



       3.      This action is brought under Sections 404, 406, 409, 410, and 502(a) of the

Employee Retirement Income Security Act of 1974, as amended (“ERISA”), 29 U.S.C. §§ 1104,

1106, 1109, 1110, and 1132(a), for losses suffered by the Plan, and other relief, caused by

GreatBanc when it authorized the Plan to buy shares of Chemonics for more than fair market value

(Count I), sought its legal fees and expenses and potential liability in this lawsuit from Plan-owned

Chemonics under an ERISA-prohibited indemnification agreement (Count II), and when

GreatBanc used its control over the valuations upon which its asset-based compensation is

determined to inflate its annual fees from Chemonics over a six year period (Counts III and IV).

       4.      As alleged below, the Plan has been injured and its participants have been deprived

of hard-earned retirement benefits resulting from GreatBanc’s violations of ERISA’s prohibited

transaction rules and other provisions.

       5.      Chemonics is and was at all relevant times a privately-held company and the Plan’s

sponsor. The Plan was adopted effective January 1, 2001, and held a minority interest in

Chemonics until July 7, 2011. On July 7, 2011, the Plan purchased from party in interest sellers—

shareholders who included Chemonics directors and officers (the “Sellers”)—the remaining

792,942 outstanding shares of Chemonics common stock for an aggregate price of $216,124,272,

of which 18,344 shares were purchased outright and 774,598 shares were financed by the Sellers

with a note that bore 3.86% interest per annum and was to be repaid over a 20 year period (the

purchase and loan transactions together, the “ESOP Transaction” or “Transaction”). At that time,

Chemonics became 100% employee owned.

       6.      GreatBanc represented the Plan and its participants as Trustee in the ESOP

Transaction. It had sole and exclusive authority over whether to go through with the ESOP

Transaction.



                                                 2
   Case: 1:17-cv-04983 Document #: 93 Filed: 04/03/19 Page 3 of 26 PageID #:1289



       7.      The ESOP Committee (a/k/a Fiduciary Committee) of GreatBanc (“ESOP

Committee”) was the entity within GreatBanc that approved the ESOP Transaction, by a

unanimous vote.

       8.      The ESOP Transaction allowed the Sellers to unload their interests in Chemonics

above fair market value, and saddle Plan participants with millions of dollars of debt to finance

the Transaction. GreatBanc failed to fulfill its duties as Trustee to the Plan and Plan participants,

including Plaintiff.

       9.      Plaintiff brings this action to recover the losses incurred by the Plan, and thus by

each individual account in the Plan held by him and similarly situated participants, resulting from

GreatBanc’s engaging in, and causing the Plan to engage in, prohibited transactions under ERISA

and other violations of the statute.

                                 JURISDICTION AND VENUE

       10.     This action arises under Title I of ERISA, 29 U.S.C. §§ 1001–1191c, and is brought

by Plaintiff under ERISA § 502(a), 29 U.S.C. § 1132(a), to enjoin acts and practices that violate

the provisions of Title I of ERISA, to require GreatBanc to make good to the Plan losses resulting

from its violations of ERISA, to restore to the Plan any profits that have been made by breaching

fiduciaries and parties in interest through the use of Plan assets, and to obtain other appropriate

equitable and legal remedies in order to redress violations and enforce the provisions of ERISA.

       11.     This Court has subject matter jurisdiction over this action pursuant to ERISA

§ 502(e)(1), 29 U.S.C. § 1132(e)(1).

       12.     Venue is proper in this District pursuant to ERISA § 502(e)(2), 29 U.S.C.

§ 1132(e)(2), because Defendant GreatBanc is headquartered in this District and because some of

the events or omissions giving rise to the claims occurred in this District.



                                                  3
   Case: 1:17-cv-04983 Document #: 93 Filed: 04/03/19 Page 4 of 26 PageID #:1290



                                             PARTIES

       13.     Plaintiff Michael V. McMaken has been a Plan participant, as defined in ERISA

§ 3(7), 29 U.S.C. § 1002(7), at all relevant times. Plaintiff McMaken resides in Fredericksburg,

Virginia. Plaintiff McMaken was the Director of Safety and Security at Chemonics. He vested in

the shares of Chemonics in his Plan account.

       14.     Defendant GreatBanc is one of the largest independent trust companies in the

nation. Its headquarters is at 801 Warrenville Road, Suite 500, Lisle Illinois 60532. GreatBanc is

a subsidiary of U.S. Fiduciary Services, Inc., which is also headquartered at 801 Warrenville Road,

Suite 500, Lisle Illinois 60532.

       15.     Defendant GreatBanc was the Trustee of the Plan at the time of and for the ESOP

Transaction. As Trustee, GreatBanc had exclusive discretion to authorize the ESOP Transaction.

GreatBanc has been the ongoing Trustee of the Plan from the ESOP Transaction to the present.

       16.     GreatBanc at all relevant times was a “fiduciary” within the meaning of ERISA

§ 3(21)(A), 29 U.S.C. § 1002(21)(A), because it was the Trustee, within the meaning of ERISA

§ 403(a), 29 U.S.C. § 1103(a), and because it exercised discretionary authority or discretionary

control respecting management of the Plan, and/or exercised authority or control respecting

management or distribution of the Plan’s assets, and/or had discretionary authority or discretionary

responsibility in the administration of the Plan.

       17.     GreatBanc was a party in interest to the Plan under ERISA § 3(14), 29 U.S.C.

§ 1002(14), at all relevant times.

       18.     GreatBanc’s power and authority does not include the power and authority to

interpret the terms of the written Plan document.




                                                    4
   Case: 1:17-cv-04983 Document #: 93 Filed: 04/03/19 Page 5 of 26 PageID #:1291



                                 FACTUAL ALLEGATIONS

       19.     Headquartered in Washington, D.C., Chemonics bills itself as “an international

development company that combines broad regional experience with technical depth and

unparalleled management skill.” Chemonics was at all relevant times a privately held entity.

       20.     Chemonics is headquartered at 1717 H Street, NW, Washington D.C. 20006.

       21.     Chemonics is and has been an S corporation at all relevant times.

       22.     Chemonics stock is not readily tradable on an established securities market.

       23.     Chemonics adopted the Plan with an effective date of January 1, 2001.

       24.     The Plan is a pension plan within the meaning of ERISA § 3(2), 29 U.S.C.

§ 1002(2), and is subject to ERISA pursuant to ERISA § 4(a)(1), 29 U.S.C. § 1003(a)(1).

       25.     Chemonics identified the Plan as intended to be a leveraged employee stock

ownership plan, or “Leveraged ESOP.” The Plan was designed to invest primarily in the employer

securities of Chemonics.

       26.     The Plan’s principal asset was at all times Chemonics stock.

       27.     The Plan is an individual account plan under which a separate individual account

was established for each participant.

       28.     Chemonics is the sponsor of the Plan within the meaning of ERISA § 3(16)(B),

29 U.S.C. § 1002(16)(B).

       29.     Employees of Chemonics participate in the Plan.

       30.     Chemonics is the Plan’s administrator within the meaning of ERISA § 3(16)(A),

29 U.S.C. § 1002(16)(A).

       31.     Chemonics is and was an ERISA fiduciary to the Plan as its administrator.

       32.     Chemonics is and was a provider of services to the Plan as its administrator.



                                                5
   Case: 1:17-cv-04983 Document #: 93 Filed: 04/03/19 Page 6 of 26 PageID #:1292



          33.   Chemonics is a party in interest to the Plan under ERISA § 3(14), 29 U.S.C.

§ 1002(14).

          34.   Chemonics appointed GreatBanc as Trustee of the Plan. As Trustee, GreatBanc had

sole and exclusive authority to approve the ESOP Transaction on behalf of the Plan, including the

price the Plan paid for Chemonics stock.

          35.   Note 9 to the Financial Statements to the Plan’s Form 5500 Annual Return/Report

states that the Plan was amended on March 31, 2011, “to clarify and modify the responsibilities of

the Plan Sponsor, Administrative Committee and the Trustee in the administration of the Plan and

the investment of the Plan’s assets effective September 1, 2010.”

          36.   Note 9 to the Financial Statements to the Plan’s Form 5500 Annual Return/Report

states that the Plan was retroactively amended on September 15, 2011 “to clarify the Trustee’s

responsibilities related to the July 7, 2011, stock purchase and the voting of the Plan’s Company

stock.”

          37.   As Trustee for the Plan, it was GreatBanc’s exclusive duty to ensure that any

transactions between the Plan and the Sellers, including acquisitions of Chemonics stock by the

Plan and loans to the Plan, were fair and reasonable and to ensure that the Plan paid no more than

fair market value.

          38.   On July 7, 2011, the Plan purchased from the Sellers 792,942 shares of Chemonics

common stock for an aggregate price of $216,124,272, of which 18,344 shares were purchased

outright and 774,598 shares were financed by the Sellers, with a note that bore 3.86% interest per

annum and was to be repaid over a 20-year period.

          39.   The ESOP Committee voted unanimously to approve the ESOP Transaction.




                                                6
   Case: 1:17-cv-04983 Document #: 93 Filed: 04/03/19 Page 7 of 26 PageID #:1293



       40.     The Plan had also purchased stock from former shareholders in smaller transactions

earlier in 2011.

       41.     With the ESOP Transaction on July 7, 2011, Chemonics became a 100% employee

owned company. Plan participants, including Plaintiff, received allocations to their individual

accounts at the end of the Plan Year, on December 31, 2011.

       42.     The Sellers were the shareholders of Chemonics stock, who included directors and

officers of the company.

       43.     Note 7 to the Financial Statements to the Plan’s Form 5500 Annual Return/Report

reports that the Sellers were “related parties.”

       44.     Plaintiff further alleges that the following factual allegations in this paragraph will

likely have evidentiary support after a reasonable opportunity for further investigation or

discovery. Eijk (or Eyk) Van Otterloo, Richard Dreiman, Ashraf W. Rizk, Susanna Mudge, Eric

Howell, Barbara C. Teele and/or other directors and officers of Chemonics were the Sellers and at

the time of the ESOP Transaction were parties in interest to the Plan under ERISA § 3(14),

29 U.S.C. § 1002(14), as directors, officers, and/or 10 percent or more shareholders, directly or

indirectly, of Chemonics.

       45.     Plaintiff further alleges that the following factual allegations in this paragraph will

likely have evidentiary support after a reasonable opportunity for further investigation or

discovery. The Plan paid a control premium for Chemonics even though the Plan did not obtain

control over Chemonics upon its purchase of the company, as Sellers continued to control the

Board of Directors. Eijk Van Otterloo, formerly the largest shareholder, continued as Chairman of

the Board after the ESOP Transaction; his wife, Rose-Marie Van Otterloo, continued in her

position as Director; and other Sellers and their Chemonics employees continued to serve as



                                                   7
   Case: 1:17-cv-04983 Document #: 93 Filed: 04/03/19 Page 8 of 26 PageID #:1294



Directors and officers. Further, the Plan did not receive a discount for lack of control. The Plan

therefore overpaid for Chemonics stock. As Trustee, GreatBanc is subject to liability for a payment

by the Plan of more than fair market value for Chemonics stock caused by the Plan’s payment of

a control premium where the previous owners retained control of Chemonics, the Plan’s failure to

receive a discount for lack of control, and/or other factors in GreatBanc’s faulty valuation of

Chemonics stock in the ESOP Transaction.

       46.     Plaintiff further alleges that the following factual allegations in this paragraph will

likely have evidentiary support after a reasonable opportunity for further investigation or

discovery. GreatBanc did not perform due diligence similar to the due diligence that is performed

by third-party buyers in large corporate transactions in the course of the ESOP Transaction. The

Plan overpaid for Chemonics stock in the ESOP Transaction due to GreatBanc’s reliance on

unrealistic growth projections, unreliable or out-of-date financials, improper discount rates,

inappropriate comparable companies, and/or its failure to test assumptions, failure to question or

challenge underlying assumptions, and/or other factors that rendered the Trustee’s valuation of

Chemonics stock in the ESOP Transaction faulty.

       47.     GreatBanc is liable to the Plan for the difference between the price paid by the Plan

and the actual value of Chemonics shares at the time of the ESOP Transaction.

       48.     GreatBanc has received consideration for its own personal account from

Chemonics for GreatBanc’s services in the ESOP Transaction in the form of fees, under a

Successor Trustee Engagement Agreement made and entered into between GreatBanc and

Chemonics on May 25, 2011.




                                                 8
   Case: 1:17-cv-04983 Document #: 93 Filed: 04/03/19 Page 9 of 26 PageID #:1295



       49.     Under the Successor Trustee Engagement Agreement (at Paragraph 8, page Bates

stamped GREATBANC_0000372 by GreatBanc), GreatBanc received a “Transaction

Responsibility Fee” of many tens of thousands of dollars.

       50.     Under the Successor Trustee Engagement Agreement (at Paragraph 9 and the

GreatBanc Trust Company Schedule of Fees for Employee Stock Ownership Plans, pages Bates

stamped GREATBANC_0000372 and -377), GreatBanc has received for its ongoing service as

Trustee of the Plan’s trust and as custodian of the assets of the Plan an annual fee from Chemonics.

The annual fee is paid in quarterly installments in advance. The annual fee includes a base

administration fee of $20,000. The annual fee also includes an additional fee based on the “market

value” of the assets of the Plan’s Trust at the time the annual fee is assessed, unless the market

value of the shares of Chemonics purchased by GreatBanc as of the Closing date of the ESOP

Transaction was greater, in which case the greater market value of the shares of Chemonics

purchased by GreatBanc as of the Closing date of the ESOP Transaction is used to calculate the

annual fee.

       51.     GreatBanc has been the ongoing Trustee under the Plan throughout the period from

the 2011 ESOP Transaction to the present.

       52.     GreatBanc’s ongoing services as Plan Trustee included the duty to determine the

fair market value of Chemonics stock and obtain from an appraiser engaged by GreatBanc a

valuation of Chemonics stock no less frequently than annually, pursuant to the written Plan

document, as amended, and the Chemonics International, Inc. Employee Stock Ownership Trust

Agreement. Such private valuation is necessary because Chemonics stock is not publicly traded

on an established exchange and thus is not valued by an established securities market.




                                                 9
  Case: 1:17-cv-04983 Document #: 93 Filed: 04/03/19 Page 10 of 26 PageID #:1296



        53.      Asset-based compensation to GreatBanc gave and gives GreatBanc a financial

reward to overstate the value of Chemonics stock in the ESOP Transaction valuation and in

subsequent valuations.

        54.      While the Successor Trustee Engagement Agreement creates a floor on the amount

of GreatBanc’s annual fee based upon the market value of the shares of Chemonics purchased by

GreatBanc as of the Closing date of the ESOP Transaction, it creates no cap on the amount of

GreatBanc’s annual fee. Uncapped asset-based compensation to GreatBanc results in a windfall to

GreatBanc, as the value of Chemonics stock rises, for providing no additional services to the Plan.

        55.      Under the Successor Trustee Engagement Agreement (at Paragraph 10, page Bates

stamped GREATBANC_0000372), GreatBanc could also be due additional fees from Chemonics

for “additional services” or “extraordinary services.”

        56.      Payment by Chemonics, which the Plan owns, of excessive fees to GreatBanc

negatively affects Chemonics’ equity value and therefore the value of Plan assets. Payment of

excessive fees to GreatBanc by Chemonics adversely affects the Plan and Plaintiff’s and other

participants’ financial interests.

        57.      Under the Successor Trustee Engagement Agreement (at Paragraph 15, pages Bates

stamped GREATBANC_0000373 to -374), Chemonics agreed to give GreatBanc as Plan Trustee,

and GreatBanc’s officers, directors, employees and agents, indemnification for any loss, cost,

expense, or other damage, including attorney’s fees, in connection with their services in the ESOP

Transaction. The indemnification agreement is something of value, potentially worth millions of

dollars of defense costs and/or liability in ERISA private company ESOP litigation. The

indemnification agreement is null and void under ERISA § 410(a), 29 U.S.C. § 1110(a), as against

public policy.



                                                10
  Case: 1:17-cv-04983 Document #: 93 Filed: 04/03/19 Page 11 of 26 PageID #:1297



        58.     Payment by Chemonics, which the Plan owns, of millions of dollars of attorneys’

fees, costs and litigation expenses to GreatBanc’s counsel necessarily would adversely impact

Chemonics’ equity value and therefore the value of Plan assets. Direct payment or reimbursement

of GreatBanc’s defense costs by Chemonics would adversely affect the Plan and Plaintiff’s and

other participants’ financial interests.

        59.     Payment by Chemonics directly to the Plan or in reimbursement to GreatBanc for

any judgment this Court makes against GreatBanc would result in no benefit to the Plan and its

participants and would, in violation of ERISA § 410, relieve GreatBanc from responsibility or

liability for its responsibility, obligation, or duty under ERISA.

        60.     In July 2017, after Plaintiff filed his Complaint, GreatBanc requested

indemnification from Chemonics with regard to this lawsuit under the terms of the Successor

Trustee Engagement Agreement. In response, Chemonics agreed in July 2017 to indemnify

GreatBanc, subject to a reservation of rights, in this litigation.

                                      CLAIMS FOR RELIEF

                                         COUNT I
   Causing and Engaging in Prohibited Transactions Forbidden by ERISA § 406(a)–(b),
            29 U.S.C. § 1106(a)–(b), in Connection with the ESOP Transaction

        61.     Plaintiff incorporates the preceding paragraphs as though set forth herein.

        62.     ERISA § 406(a)(1)(A), 29 U.S.C. § 1106(a)(1)(A), prohibits a plan fiduciary, here

GreatBanc, from causing a plan, here the Plan, to engage in a sale or exchange of any property,

here Chemonics stock, with a party in interest, here the Sellers, as took place in the ESOP

Transaction.




                                                  11
  Case: 1:17-cv-04983 Document #: 93 Filed: 04/03/19 Page 12 of 26 PageID #:1298



        63.     ERISA § 406(a)(1)(B), 29 U.S.C. § 1106(a)(1)(B), prohibits GreatBanc from

causing the Plan to borrow money from a party in interest, here the Sellers, as took place in the

ESOP Transaction.

        64.     ERISA § 406(a)(1)(D), 29 U.S.C. § 1106(a)(1)(D), prohibits GreatBanc from

causing the Plan to engage in a transaction that constitutes a direct or indirect transfer to, or use by

or for the benefit of, a party in interest, here the Sellers, of any assets of the ESOP, as took place

in and after the ESOP Transaction with the transfer of Plan assets as payment for Chemonics stock

and in continuing payments on the loan.

        65.     The stock and loan transactions between the Plan and the parties in interest were

authorized by GreatBanc in its capacity as Trustee for the Plan.

        66.     GreatBanc caused the Plan to engage in prohibited transactions in violation of

ERISA § 406(a), 29 U.S.C. § 1106(a), in the ESOP Transaction.

        67.     ERISA § 406(b), 29 U.S.C. § 1106(b), inter alia, mandates that a plan fiduciary

shall not “act in any transaction involving the plan on behalf of a party (or represent a party) whose

interests are adverse to the interests of the plan or the interests of its participants,” or “receive any

consideration for his own personal account from any party dealing with such plan in connection

with a transaction involving the assets of the plan.”

        68.     GreatBanc acted on behalf of the Sellers in connection with the Plan’s stock and

loan transactions in the ESOP Transaction by causing the Plan to acquire Chemonics stock from

the Sellers above fair market value and a loan from the Sellers that was used to pay the Sellers.

This greatly benefited the Sellers to the substantial detriment of the Plan, even though GreatBanc

was required to serve the interests of the Plan in connection with any such transaction.




                                                   12
  Case: 1:17-cv-04983 Document #: 93 Filed: 04/03/19 Page 13 of 26 PageID #:1299



        69.     GreatBanc received from Chemonics consideration—fees and an indemnification

agreement—as Trustee for the Plan in the ESOP Transaction, in violation of ERISA § 406(b)(3).

        70.     GreatBanc caused and engaged in prohibited transactions in violation of ERISA

§§ 406(b)(2) and 406(b)(3) in the ESOP Transaction.

        71.     ERISA § 409, 29 U.S.C. § 1109, provides, inter alia, that any person who is a

fiduciary with respect to a plan and who breaches any of the responsibilities, obligations, or duties

imposed on fiduciaries by Title I of ERISA shall be personally liable to make good to the plan any

losses to the plan resulting from each such breach, and additionally is subject to such other

equitable or remedial relief as the court may deem appropriate, including removal of the fiduciary.

        72.     ERISA § 502(a), 29 U.S.C. § 1132(a), permits a plan participant to bring a suit for

relief under ERISA § 409 and to obtain appropriate equitable relief to enforce the provisions of

Title I of ERISA or to enforce the terms of a plan.

        73.     GreatBanc has caused losses to the Plan by the prohibited transactions in an amount

to be proved specifically at trial.

                                      COUNT II
Violation of ERISA §§ 410 and 404(a)(1)(A), (B), 29 U.S.C. §§ 1110 and 1104(a)(1)(A), (B),
                  In Connection with the Indemnification Agreement

        74.     Plaintiff incorporates the preceding paragraphs as though set forth herein.

        75.     ERISA § 410(a), 29 U.S.C. § 1110(a), provides in relevant part (with exceptions

not applicable here) that “any provision in an agreement or instrument which purports to relieve a

fiduciary from responsibility or liability for any responsibility, obligation, or duty under this part

[Part IV of Subtitle B of Title I of ERISA] shall be void as against public policy.” As ERISA

Sections 404 and 406 are under Part IV, any provision that attempts to relieve GreatBanc, a Plan




                                                 13
  Case: 1:17-cv-04983 Document #: 93 Filed: 04/03/19 Page 14 of 26 PageID #:1300



fiduciary, of responsibility or liability is void pursuant to ERISA § 410(a) unless there is an

exception or exemption. No such exception or exemption is applicable here.

          76.   The indemnification agreement purports to provide payment or reimbursement for

the benefit of GreatBanc for its defense costs and/or liability by Chemonics, which the Plan owns.

          77.   To the extent that the indemnification agreement attempts to relieve GreatBanc of

its responsibility or liability to discharge its duties under ERISA, or attempts to have Chemonics

(a Plan-owned company) and thereby the Plan be responsible for GreatBanc’s liability for breaches

of the statute, including but not limited to defense costs, such provision is void as against public

policy.

          78.   The indemnification agreement effectively contains no limitation on indemnity by

Chemonics with regard to the Count I and Count III prohibited transaction claims, at any time in

the course of litigation or after final judgment, to or for the benefit of GreatBanc of its losses, costs,

expenses, or other damages, including attorneys’ fees. An exception contained in the

indemnification agreement does not address violation of the per se rules under ERISA § 406.

Questions of negligence and/or willful misconduct are not part of the ERISA prohibited transaction

claims pled in Count I and the indemnification agreement’s exception where a court has made a

final finding of such is inapposite to Plaintiff’s Count I and Count III claims.

          79.   To the extent that GreatBanc, a fiduciary of the Plan, seeks to exercise such a

provision that is void against public policy under ERISA § 410, it breaches its fiduciary duties

under ERISA by failing to discharge its duties with respect to the Plan solely in the interest of the

participants and beneficiaries; for the exclusive purpose of providing benefits to plan participants

and to defray reasonable expenses of plan administration; and with the care, skill, prudence and

diligence under the circumstances then prevailing that a prudent person acting in a like capacity



                                                   14
  Case: 1:17-cv-04983 Document #: 93 Filed: 04/03/19 Page 15 of 26 PageID #:1301



and familiar with such matters would use in the conduct of an enterprise of like character and aims,

in violation of ERISA § 404(a)(1)(A) and (B), 29 U.S.C. § 1104(a)(1)(A) and (B). See also ERISA

§ 403(c)(1), 29 U.S.C. § 1103(c)(1).

       80.      As a result of the foregoing, the indemnification agreement should be declared void

ab initio, and GreatBanc should be enjoined from seeking and accepting payment from Chemonics

under the indemnification agreement.

                                        COUNT III
   Causing and Engaging in Prohibited Transactions Forbidden by ERISA § 406(b)(1),
   29 U.S.C. § 1106(b)(1), in Connection With GreatBanc’s Control of its Compensation

       81.      Plaintiff incorporates the preceding paragraphs as though set forth herein.

       82.      ERISA § 406(b)(1), 29 U.S.C. § 1106(b)(1), prohibits a fiduciary, here GreatBanc,

with respect to a plan, here the Plan, from dealing with the assets of the plan in his or its own

interest or for his or its own account.

       83.      Under the Successor Trustee Engagement Agreement and its Schedule of Fees for

Employee Stock Ownership Plans, GreatBanc received for its ongoing Trustee services to the Plan

uncapped asset-based compensation in the form of annual fees, paid it to in advance in quarterly

installments.

       84.      GreatBanc controlled the amount of its own compensation because it controlled the

valuations upon which its asset-based compensation was determined.

       85.      GreatBanc engaged in prohibited transactions in violation of ERISA § 406(b)(1) by

receiving annual fees for its services as Trustee to the Plan over the past six years based upon its

valuations of Plan assets, Chemonics stock, above the stock’s fair market value.

       86.      After the valuation conducted for the ESOP Transaction in 2011, GreatBanc did

not correct the market value of the shares of Chemonics purchased by GreatBanc as of the Closing



                                                 15
  Case: 1:17-cv-04983 Document #: 93 Filed: 04/03/19 Page 16 of 26 PageID #:1302



date of the ESOP Transaction, and it continued to mis-value Chemonics stock in valuations

conducted at least annually. GreatBanc therefore continued to receive compensation that was

excessive under the Successor Trustee Engagement Agreement and its Schedule of Fees for

Employee Stock Ownership Plans.

        87.      ERISA § 409, 29 U.S.C. § 1109, provides, inter alia, that any person who is a

fiduciary with respect to a plan and who breaches any of the responsibilities, obligations, or duties

imposed on fiduciaries by Title I of ERISA shall be personally liable to make good to the plan any

losses to the plan resulting from each such breach, and additionally is subject to such other

equitable or remedial relief as the court may deem appropriate, including removal of the fiduciary.

        88.      ERISA § 502(a), 29 U.S.C. § 1132(a), permits a plan participant to bring a suit for

relief under ERISA § 409 and to obtain appropriate equitable relief to enforce the provisions of

Title I of ERISA or to enforce the terms of a plan.

        89.      GreatBanc has caused losses to the Plan by the prohibited transactions in an amount

to be proved specifically at trial.

                                          COUNT IV
              Breaches of Fiduciary Duty under ERISA § 404(a), 29 U.S.C. § 1104(a),
                  in Connection with GreatBanc’s Control of Its Compensation

        90.      Plaintiff incorporates the preceding paragraphs as though set forth herein.

        91.      ERISA § 404(a)(1), 29 U.S.C. § 1104(a)(1), requires plan fiduciaries to act “solely

in the interest” of plan participants and beneficiaries. Subsection (A) of this section requires that

the fiduciary act for the “exclusive purpose” of providing benefits to plan participants and

defraying reasonable expenses of plan administration. 29 U.S.C. § 1104(a)(1)(A); see also ERISA

§ 403(c)(1), 29 U.S.C. § 1103(c)(1).




                                                  16
  Case: 1:17-cv-04983 Document #: 93 Filed: 04/03/19 Page 17 of 26 PageID #:1303



       92.      Under the Successor Trustee Engagement Agreement and its Schedule of Fees for

Employee Stock Ownership Plans, GreatBanc received for its ongoing Trustee services to the Plan

uncapped asset-based compensation in the form of annual fees, paid it to in advance in quarterly

installments.

       93.      GreatBanc controlled the amount of its own compensation because it controlled the

valuations upon which its asset-based compensation was determined. GreatBanc functioned as a

Plan fiduciary when it determined its own compensation for ongoing Trustee services to the Plan.

       94.      GreatBanc breached its fiduciary duties in violation of ERISA § 404(a) to act

“solely in the interest” of plan participants and beneficiaries, for the “exclusive purpose” of

providing benefits to plan participants, and to defray reasonable expenses of plan administration

by mis-valuing above fair market value the Chemonics stock held by the Plan and thus causing

itself to receive excessive annual fees for its services as Trustee to the Plan over the past six years.

       95.      After the valuation conducted for the ESOP Transaction in 2011, GreatBanc did

not correct the market value of the shares of Chemonics purchased by GreatBanc as of the Closing

date of the ESOP Transaction, and it continued to mis-value Chemonics stock in valuations

conducted at least annually. GreatBanc therefore continued to receive compensation that was

excessive under the Successor Trustee Engagement Agreement and its Schedule of Fees for

Employee Stock Ownership Plans.

       96.      ERISA § 409, 29 U.S.C. § 1109, provides, inter alia, that any person who is a

fiduciary with respect to a plan and who breaches any of the responsibilities, obligations, or duties

imposed on fiduciaries by Title I of ERISA shall be personally liable to make good to the plan any

losses to the plan resulting from each such breach, and additionally is subject to such other

equitable or remedial relief as the court may deem appropriate, including removal of the fiduciary.



                                                  17
  Case: 1:17-cv-04983 Document #: 93 Filed: 04/03/19 Page 18 of 26 PageID #:1304



       97.     ERISA § 502(a), 29 U.S.C. § 1132(a), permits a plan participant to bring a suit for

relief under ERISA § 409 and to obtain appropriate equitable relief to enforce the provisions of

Title I of ERISA or to enforce the terms of a plan.

       98.     GreatBanc has caused losses to the Plan by the breaches of fiduciary duty in an

amount to be proved specifically at trial.

                               CLASS ACTION ALLEGATIONS

       99.     Plaintiff brings this action as a class action pursuant to Fed. R. Civ. P. 23(a) and

(b), on behalf of the following classes.

       100.    For Count I Plaintiff seeks a class (the “Transaction Class”) of:

               All participants in the Chemonics International, Inc. Employee
               Stock Ownership Plan, and the beneficiaries of such participants,
               who were allocated Chemonics International, Inc. stock in the Plan
               from July 7, 2011 to present. Excluded from the Class are the
               shareholders who sold their Chemonics stock to the Plan on July 7,
               2011, and their immediate families; the directors of Chemonics; and
               legal representatives, successors, and assigns of any such excluded
               persons.

       101.    For Count II Plaintiff seeks a class (the “Indemnification Class”) of:

               All vested participants in the Chemonics International, Inc.
               Employee Stock Ownership Plan, and the beneficiaries of such
               participants, from the filing of the Complaint on July 5, 2017 to
               present. Excluded from the Class are the shareholders who sold their
               Chemonics stock to the Plan on July 7, 2011, and their immediate
               families; the directors of Chemonics; and legal representatives,
               successors, and assigns of any such excluded persons.

       102.    For Count III and Count IV Plaintiff seeks a class (the “Fee Class”) of:

               All vested participants in the Chemonics International, Inc.
               Employee Stock Ownership Plan, and the beneficiaries of such
               participants, from April 2, 2013 to present. Excluded from the Class
               are the shareholders who sold their Chemonics stock to the Plan on
               July 7, 2011, and their immediate families; the directors of
               Chemonics; and legal representatives, successors, and assigns of any
               such excluded persons.

                                                18
  Case: 1:17-cv-04983 Document #: 93 Filed: 04/03/19 Page 19 of 26 PageID #:1305




       103.    The Transaction Class is so numerous that joinder of all members is impracticable.

Although the exact number and identities of Transaction Class members are unknown to Plaintiff

at this time, the Plan’s Form 5500 filing for 2011 reported that there were 579 active participants

(i.e., entitled to stock allocation) on December 31, 2011. The Plan’s Form 5500 filing for 2015

reported 1,353 active Plan participants (i.e., entitled to stock allocation) on December 31, 2015.

The Plan’s Forms 5500 also show hundreds more participants who had received stock allocations

retired, died or otherwise separated in the proposed class period. The Transaction Class therefore

far exceeds 40 members and joinder is impracticable.

       104.    The Indemnification Class is so numerous that joinder of all members is

impracticable. Although the exact number and identities of Indemnification Class members are

unknown to Plaintiff at this time, the Plan’s most recent Form 5500 filing, for 2015, reported that

there were 2,449 active participants and retired or separated participants receiving or entitled to

future benefits as of December 31, 2015. In addition, there were five deceased participants whose

beneficiaries were receiving or were entitled to receive benefits. The Indemnification Class

therefore far exceeds 40 members and joinder is impracticable.

       105.    The Fee Class is so numerous that joinder of all members is impracticable.

Although the exact number and identities of Fee Class members are unknown to Plaintiff at this

time, the Plan’s Form 5500 filing for 2012 reported that there were 2,279 active participants and

retired or separated participants receiving or entitled to future benefits as of December 31, 2012.

In addition, there were two deceased participants whose beneficiaries were receiving or were

entitled to receive benefits. The Plan’s most recent Form 5500 filing, for 2015, reported that there

were 2,449 active participants and retired or separated participants receiving or entitled to future

benefits as of December 31, 2015. In addition, there were five deceased participants whose

                                                19
  Case: 1:17-cv-04983 Document #: 93 Filed: 04/03/19 Page 20 of 26 PageID #:1306



beneficiaries were receiving or were entitled to receive benefits. The Fee Class therefore far

exceeds 40 members and joinder is impracticable.

       106.    Questions of law and fact common to the Transaction Class as a whole include, but

are not limited to, the following:

                    i. Whether GreatBanc served as Trustee in the Plan’s acquisition of

                       Chemonics stock;

                   ii. Whether GreatBanc was an ERISA fiduciary of the Plan;

                  iii. Whether GreatBanc caused the Plan to engage in prohibited transactions

                       under ERISA by permitting the Plan to purchase Chemonics stock and take

                       a loan from parties in interest;

                  iv. Whether GreatBanc engaged in a good faith valuation of the Chemonics

                       stock in connection with the ESOP Transaction;

                   v. Whether GreatBanc caused the Plan to pay more than fair market value for

                       Chemonics stock;

                  vi. Whether GreatBanc engaged in a prohibited transaction under ERISA by

                       acting on behalf of a party adverse to the Plan and its participants in the

                       ESOP Transaction;

                  vii. Whether GreatBanc engaged in a prohibited transaction under ERISA by

                       receiving consideration for its own account in the ESOP Transaction;

                 viii. Whether the sellers of Chemonics stock to the Plan were parties in interest;

                  ix. The amount of losses suffered by the Plan and its participants as a result of

                       GreatBanc’s ERISA violations; and

                   x. The appropriate relief for GreatBanc’s violations of ERISA.



                                                 20
  Case: 1:17-cv-04983 Document #: 93 Filed: 04/03/19 Page 21 of 26 PageID #:1307



       107.    Questions of law and fact common to the Indemnification Class as a whole include,

but are not limited to, the following:

                    i. Whether GreatBanc has sought payment under the indemnification

                       agreement as a result of this lawsuit;

                   ii. Whether the indemnification agreement purports to cover the defense costs

                       and liability of GreatBanc in this lawsuit;

                  iii. Whether the indemnification agreement is prohibited by ERISA;

                  iv. Whether Chemonics has made payments under the indemnification

                       agreement for the benefit of GreatBanc in this lawsuit;

                   v. Whether GreatBanc is an ERISA fiduciary of the Plan;

                  vi. The amount of losses suffered by the Plan and its participants as a result of

                       GreatBanc’s ERISA violations; and

                  vii. The appropriate relief for GreatBanc’s violations of ERISA.

       108.    Questions of law and fact common to the Fee Class as a whole include, but are not

limited to, the following:

                    i. Whether GreatBanc served as ongoing Trustee for the Plan from the ESOP

                       Transaction to present;

                   ii. Whether GreatBanc received asset-based compensation in the form of

                       annual fees for its ongoing Trustee services;

                  iii. Whether Chemonics paid GreatBanc for its ongoing Trustee services under

                       the terms of a contract;

                  iv. Whether GreatBanc engaged in prohibited transactions under ERISA by

                       dealing with the assets of the plan in its own interest or for its own account;



                                                  21
  Case: 1:17-cv-04983 Document #: 93 Filed: 04/03/19 Page 22 of 26 PageID #:1308



                    v. Whether GreatBanc controlled the amount of its own compensation because

                        it controlled the valuations upon which its asset-based compensation was

                        determined;

                   vi. Whether GreatBanc was an ERISA fiduciary of the Plan;

                  vii. Whether GreatBanc caused the Plan to pay more than fair market value for

                        Chemonics stock as a result of its 2011 valuation;

                 viii. Whether GreatBanc mis-valued Chemonics stock in annual valuations after

                        the ESOP Transaction;

                   ix. Whether GreatBanc was overpaid under the terms of the governing contract;

                    x. Whether GreatBanc had any overpayments corrected;

                   xi. The amount of losses suffered by the Plan and its participants as a result of

                        GreatBanc’s ERISA violations; and

                  xii. The appropriate relief for GreatBanc’s violations of ERISA.

        109.    Plaintiff’s claims are typical of those of the Classes. For example, Plaintiff, like

other Plan participants in the Transaction Class, suffered a diminution in the value of his Plan

account because the Plan overpaid and took on excessive loans for Chemonics stock, resulting in

him being allocated fewer shares of stock, and he continues to suffer such losses in the present

because GreatBanc failed to correct the overpayment by the Plan in its time thereafter as Trustee.

Plaintiff, like other Plan participants in the Fee Class, suffered a diminution in the value of his Plan

account because Plan-owned Chemonics overpaid fees to GreatBanc in the proposed class period.

Like other Plan participants in the Indemnification Class, the undistributed value of Plaintiff’s Plan

account, which Plaintiff seeks in this lawsuit, is reduced by payments from Chemonics to




                                                  22
  Case: 1:17-cv-04983 Document #: 93 Filed: 04/03/19 Page 23 of 26 PageID #:1309



GreatBanc pursuant to the indemnification of GreatBanc’s defense costs and liability by

Chemonics.

       110.    Plaintiff will fairly and adequately represent and protect the interests of the Classes.

Plaintiff has retained counsel competent and experienced in complex class actions, ERISA, and

employee benefits litigation.

       111.    Class certification of Plaintiff’s Claims for Relief for the alleged violations of

ERISA is appropriate pursuant to Fed. R. Civ. P. 23(b)(1) because the prosecution of separate

actions by individual Class members would create a risk of inconsistent or varying adjudications

which would establish incompatible standards of conduct for GreatBanc, and/or because

adjudications with respect to individual Class members would as a practical matter be dispositive

of the interests of non-party Class members.

       112.    In the alternative, class certification of Plaintiff’s Claims for Relief for the alleged

violations of ERISA is appropriate pursuant to Fed. R. Civ. P. 23(b)(2) because GreatBanc has

acted or refused to act on grounds generally applicable to the Classes, making appropriate

declaratory and injunctive relief with respect to Plaintiff and the Classes as a whole. The members

of the Classes are entitled to declaratory and injunctive relief to remedy GreatBanc’s violations of

ERISA.

       113.    The names and addresses of the members of the Classes are available from

Defendant GreatBanc and the Plan. Notice will be provided to all members of the Classes to the

extent required by Fed. R. Civ. P. 23.




                                                 23
Case: 1:17-cv-04983 Document #: 93 Filed: 04/03/19 Page 24 of 26 PageID #:1310



                                PRAYER FOR RELIEF

    Wherefore, Plaintiff prays for judgment against Defendant and for the following relief:

    A.     Declare that Defendant GreatBanc caused the Plan to engage in and itself engaged

           in prohibited transactions and thereby breached its duties under ERISA;

    B.     Declare that Defendant GreatBanc breached its fiduciary duties under ERISA;

    C.     Enjoin Defendant GreatBanc from further violations of ERISA and its

           responsibilities, obligations, and duties;

    D.     Order that Defendant GreatBanc make good to the Plan and/or to any successor

           trust(s) the losses resulting from its breaches of ERISA and restore any profits it

           has made through use of assets of the Plan;

    E.     Order that Defendant GreatBanc provide other appropriate equitable relief to the

           Plan and its participants and beneficiaries, including but not limited to surcharge,

           providing an accounting for profits, and imposing a constructive trust and/or

           equitable lien on any funds wrongfully held by Defendant GreatBanc;

    F.     Order the proceeds of any recovery for the Plan to be allocated to the accounts of

           the class members to make them whole for any injury that they suffered as a result

           of the breaches of ERISA in accordance with the Court’s declaration;

    G.     Order the allocation to the accounts of the class members of the additional shares

           of stock that would have been allocated but for the Plan’s overpayment on company

           stock and Defendant GreatBanc’s breaches of ERISA;

    H.     Award Plaintiff reasonable attorneys’ fees and costs of suit incurred herein pursuant

           to ERISA § 502(g), 29 U.S.C. § 1132(g), and/or for the benefit obtained for the

           common fund;



                                             24
  Case: 1:17-cv-04983 Document #: 93 Filed: 04/03/19 Page 25 of 26 PageID #:1311



       I.     Order Defendant GreatBanc to disgorge any fees it received in conjunction with its

              services as Trustee for the Plan as well as any earnings and profits thereon;

       J.     Order that the indemnification agreement is declared void ab initio, and that

              Defendant GreatBanc is enjoined from seeking or accepting payment from

              Chemonics, or the Plan that owns Chemonics, under such agreement, and

              Defendant and its agents must reimburse Chemonics and the Plan for payments

              received;

       K.     Order Defendant GreatBanc to pay prejudgment interest;

       L.     Certify this action as a class action pursuant to Fed. R. Civ. P. 23, certify the named

              Plaintiff as class representative and his counsel as class counsel; and

       M.     Award such other and further relief as the Court deems equitable and just.

Dated: April 3, 2019                                 Respectfully submitted,

                                                     BAILEY & GLASSER LLP

                                                     By: /s/ Patrick Owen Muench
                                                     Patrick O. Muench (IL #6290298)
                                                      pmuench@baileyglasser.com
                                                     3930 N. Lowell Ave.
                                                     Chicago, IL 60641
                                                     Telephone: (847) 899-1646
                                                     Facsimile: (202) 463-2103
                                                     Gregory Y. Porter (pro hac vice)
                                                      gporter@baileyglasser.com
                                                     Ryan T. Jenny
                                                      rjenny@baileyglasser.com
                                                     Bailey & Glasser LLP
                                                     1055 Thomas Jefferson St., NW, Suite 540
                                                     Washington, DC 20007
                                                     Telephone: (202) 463-2101
                                                     Facsimile: (202) 463-2103

                                                     Attorneys for Plaintiff



                                                25
  Case: 1:17-cv-04983 Document #: 93 Filed: 04/03/19 Page 26 of 26 PageID #:1312



                               CERTIFICATE OF SERVICE

      I hereby certify that on this 3rd day of April 2019, a copy of the foregoing was served

using the Court’s CM/ECF system upon Defendant’s counsel:

Lars C. Golumbic
Andrew Salek-Raham
GROOM LAW GROUP, CHARTERED
1701 Pennsylvania Avenue NW
Washington, DC 20006
Telephone: (202) 861-6615
Facsimile: (202) 659-4503
E-Mail: lgolumbic@groom.com
E-Mail: asalek-raham@groom.com

Bradford D. Roth
Daniel Broderick Jr
Brendan R. Youngblood
CASSIDAY SCHADE LLP
20 N. Wacker Drive
Chicago, IL 60606
Telephone: (312) 444-1612
Facsimile: (312) 444-1669
E-Mail: broth@cassiday.com
E-Mail: dbroder@cassiday.com
E-Mail: byoungblood@cassiday.com
Counsel for Defendant

                                                   /s/ Patrick O. Muench
                                                   Patrick O. Muench (IL #6290298)
                                                   BAILEY & GLASSER LLP
                                                   3930 N. Lowell Ave.
                                                   Chicago, IL 60641
                                                   Telephone: (847) 899-1646
                                                   Facsimile: (202) 463-2103
                                                   pmuench@baileyglasser.com

                                                   Attorneys for Plaintiff
